DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/10/21 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 7 objected to because of the following informalities:  
Claim 7 should be amended to read, e.g., “the communication control section adds identification information of a contractor to the upload data …” for clarification. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a wide-area communication section that performs” (claim 1); “a short-range communication section that performs” (claim 1); “a vehicle-to-vehicle communication section that performs” (claim 1); “a communication control section that transmits” (claims 1-3, 9); “an area acquisition section that acquires” (claim 9).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification (e.g., FIG. 3) shows that the processor appears to be the corresponding structures described in the specification for the 35 U.S.C. 112(f) or pre-AiA 35 U.S.C. 112, sixth paragraph limitation.  
If Applicant wishes to provide further explanation or dispute the Examiner's interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “more preferentially” in claims 1 and 10-11 is a relative term which renders the claim indefinite. The term “more preferentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 2-9 and 12 are rejected for their dependency to rejected claims 1 and 10-11. 

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the upload deferment condition is that the time limit for arrival indicated by the time limit information added to the upload data has not passed,” where “the time limit information indicating a time limit for arrival of the upload data at the predetermined server”.  Further, base claim 1 recites that the transmission method of upload data is determined based on the “a predetermined upload deferment condition is met with respect to the upload data”.  If the time limit is added by the communication device, the entity that also examines whether the predetermined upload deferment condition is met, then it is not clear how there would be the case where the time limit for arrival of the upload data at the predetermined server has already passed. If time limit is added, then time still has not been passed because one would not add the time limit when the transmission time to the target has already passed.  Therefore, metes and bounds of claim is not clear.  For the examination purpose, such limitation is treated as “will not be passed”.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Seino (U.S. Patent Application Publication No. 2016/0029243) and further in view of Shahmurad et al. (U.S. Patent Application Publication No.2020/0128375).

Regarding Claim 1, Seino teaches A communication device used in a subject vehicle (vehicle information communication device installed in the vehicle (FIG. 1)), the communication device comprising a processor (processing function within the in-vehicle terminal device 36 installed in a vehicle (par [0003]; FIG. 2); the in-vehicle terminal device performs transmission processing for the data by using the communication method selected (par [0062])) including: a wide-area communication section that performs wireless communication with a base station within a first communication area (Seino teaches a cellular communication section 58 that is formed of a wireless module capable of performing wireless communication over a relatively long range (par [0035]); when communication is performed between the vehicle information communication device and the servers, long-range wireless communication using the cellular communication section is less likely to be subject to geographical constraints because the area of wireless communication that one base station can cover is larger (par [0043]; FIG. 1)); a short-range communication section that performs wireless communication with an access point within a second communication area that has a shorter range than the first communication area (Seino teaches a wireless LAN communication section 56 that is formed of a wireless module capable of performing wireless communication over a relatively short range (par [0034]); short-range wireless communication includes wireless communication (including WiFi) that conforms to IEEE802.11x standards (par [0034]); when communication is performed between the vehicle information communication device and the servers, long-range wireless communication using the cellular communication section is less likely to be subject to geographical constraints than short-range wireless communication using the wireless LAN communication section because the area of wireless communication that one base station can cover is larger than the area of wireless communication that one wireless access point 14 can cover (par [0043]; FIG. 1)); and a communication control section (a terminal-side control section that is formed of a processor (par [0032]) that transmits, by using any one of the wide-area communication section, the short-range communication section, and the vehicle-to- vehicle communication section, upload data for which a predetermined server having a server processor is specified as an upload destination (Seino teaches that the vehicle information communication device has a feature of selectively using two communication methods depending on a real-time communication requirement for data to be transmitted to or received from the outside of the vehicle (par [0044])), wherein the communication control section transmits the upload data more preferentially by using the short-range communication section or the vehicle-to-vehicle communication section than by using the wide-area communication section when a predetermined upload deferment condition is met with respect to the upload data (Seino teaches that if it is determined that the attribute is not “high level” and not “middle level”, then the communication method selection section selects “short-range wireless communication” as the communication method for the transmission target data (par [0053]; FIG. 4)), and - 59 - transmits the upload data more preferentially by using the wide-area communication section than by using the short-range communication section and the vehicle-to- vehicle communication section when the upload deferment condition is not met (Seino teaches that the communication method selection section determines whether or not the real-time communication requirement of the transmission target data acquired is “high-level”, and if it is determined that the attribute is high level, the communication method selection section selects “long-range wireless communication” as the communication method for the transmission target data (par [0049][0050]; FIG. 4)).  
	Although teaching that the short-range wireless communication is formed between the vehicle and the server via a wireless access point (FIG. 1), and that the short-range wireless communication includes DSRC, Bluetooth, and the like (par [0034]) as noted above, Seino does not explicitly teach a vehicle-to-vehicle communication section that performs wireless communication with a relay vehicle other than the subject vehicle.  Shshmurad et al. teaches such a limitation. 
	Shahmurad et al. is directed to updating vehicle electronics based on mobile device compatibility.  More specifically, Shahmurad et al. teaches that the wireless communication device can be configured to communicate wirelessly according to one or more short-range wireless communications such as any of the Wi-Fi, WiMAX, Wi-Fi Direct, IEEE 802.11p, other vehicle to vehicle (V2V) communication protocols, other IEEE 802.11 protocols (par [0040]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Seino so that the processor includes a vehicle-to-vehicle communication section that performs wireless communication with a relay vehicle other than the subject vehicle, as taught by Shahmurad et al.  The modification would have allowed the system to allow the device to connect to another short-range wireless communication (SRWC) device (see Shahmurad et al., par [0040]). 

Regarding Claim 2, the combined teachings of Seino and Shahmurad et al. teach The communication device according to claim 1, and further, the references teach further comprising a memory (buffer memory 60 (par [0036]; FIG. 2)) that stores the upload data (Seino teaches that the buffer memory temporarily stores data to be transmitted to and data received from the servers (par [0036])), wherein the communication control section transmits the upload data stored in the memory by using any one of the wide-area communication section, the short-range communication section, and the vehicle-to-vehicle communication section (Seino teaches that the communication method selection section determines whether or not the real-time communication requirement of the transmission target data acquired is “high level” (par [0049]); if it is determined “high-level”, the communication method selection section selects long-range wireless communication as the communication method for the transmission (par [0050]; FIG. 5); Shahmurad et al. teaches that the wireless communication device can be configured to communicate wirelessly according to one or more short-range wireless communications such as any of the Wi-Fi, WiMAX, Wi-Fi Direct, IEEE 802.11p, other vehicle to vehicle (V2V) communication protocols, other IEEE 802.11 protocols (par [0040])), and after the transmission, deletes the upload data from the memory (Seino teaches that the buffer memory temporarily stores data to be transmitted to and data received from the servers (par [0036]), indicating the data will be deleted after the transmission).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Seino so that the processor includes a vehicle-to-vehicle communication section that performs wireless communication with a relay vehicle other than the subject vehicle, as taught by Shahmurad et al.  The modification would have allowed the system to allow the device to connect to another short-range wireless communication (SRWC) device (see Shahmurad et al., par [0040]). 

Regarding Claim 3, the combined teachings of Seino and Shahmurad et al. teach The communication device according to claim 2, and further, the references teach wherein even when the upload deferment condition is met (Seino teaches that the if the real-time property is not “high-level” (FIG. 4)), the communication control section transmits the upload data more preferentially by using the wide-area communication section than by using the short-range communication section and the vehicle-to-vehicle communication section when a remaining free capacity of the memory is equal to or smaller than a predetermined capacity (Seino teaches that the communication method selection section determines whether or not a data communication capacity of the cellular communication section reaches a limit value (par [0054]); if an accumulated value pf the communication capacity in a predetermined time range is less than a limit value, the communication method selection section determines that the communication capacity does not reach the limit value (par [0054]; FIG. 4);  if it is determined that the communication time does not reach the limit value, the communication method selection section selects “Long-range wireless communication” as the communication method for transmission target data (par [0060]); FIG. 4)).  

Regarding Claim 5, the combined teachings of Seino and Shahmurad et al. teach The communication device according to claim 1, and further, the references teach wherein time limit information is added to the upload data (Seino teaches that the communication method selection section determines whether or not the real-time communication requirement of the transmission target data acquired is “high-level” (par [0049]); the communication method selection section reads and refers to the attribute table stored in the terminal-side memory, and thereby determines the real-time communication requirement of the transmission target data (par [0049]), indicating information is read from the data; the real-time communication requirement means the priority level of data determined depending on an accepted time of period required to complete transmission/reception processing of the data after the vehicle information communication device obtains the data for the wireless communication (par [0044])), the time limit information indicating a time limit for arrival of the upload data at the predetermined server (Seino teaches the real-time communication requirement means the priority level of data determined depending on an accepted time of period required to complete transmission/reception processing of the data after the vehicle information communication device obtains the data for the wireless communication (par [0044])), and the upload deferment condition is that the time limit for arrival indicated by the time limit information added to the upload data has not passed (Seino teaches that the communication method selection section determines whether or not the real-time communication requirement of the transmission target data is high level (par [0049]; FIG. 4); if it is determined that the attribute is not ‘high-level’, the communication method selection section determines that the attribute is ‘middle level’ or ‘low level’ (par [0051])[NOTE: Priority level is related to urgency.  The time limits of middle or low priority level packets are longer than the packet with high level, and thus, the time limit for arrival of middle or low-level packets has not passed compared to the packet with high level]).  

Regarding Claim 7, the combined teachings of Seino and Shahmurad et al. teach The communication device according to claim 1, and further, the references teach wherein when the upload data is transmitted by using the wide-area communication section, the communication control section adds identification information on a contractor to the upload data and transmits the upload data (Seino et al. teaches the in-vehicle terminal device performs transmission processing for the data by using the communication method selected (par [0062]), which implies that the source identification information is added as all packets include such information), the contractor signing a contract for communication performed by using the wide-area communication section (Seino teaches that if a contract is made with a communication carrier, the contract stating that the maximum communication capacity is 3 gigabytes per month for each user (par [0055]), indicating that the contract is made for each user). 

Regarding Claim 10, Seino teaches A communication method performed by a communication device used in a subject vehicle (Seino teaches an in-vehicle communication device that can select an appropriate communication method for each of various data types (par [0010]l FIG. 1)), the communication device having a processor (processing function within the in-vehicle terminal device 36 installed in a vehicle (par [0003]; FIG. 2); the in-vehicle terminal device performs transmission processing for the data by using the communication method selected (par [0062])) including: a wide-area communication section that performs wireless communication with a base station within a first communication area (Seino teaches a cellular communication section 58 that is formed of a wireless module capable of performing wireless communication over a relatively long range (par [0035]); when communication is performed between the vehicle information communication device and the servers, long-range wireless communication using the cellular communication section is less likely to be subject to geographical constraints because the area of wireless communication that one base station can cover is larger (par [0043]; FIG. 1)); a short-range communication section that performs wireless communication with an access point within a second communication area that has a shorter range than the first communication area (Seino teaches a wireless LAN communication section 56 that is formed of a wireless module capable of performing wireless communication over a relatively short range (par [0034]); short-range wireless communication includes wireless communication (including WiFi) that conforms to IEEE802.11x standards (par [0034]); when communication is performed between the vehicle information communication device and the servers, long-range wireless communication using the cellular communication section is less likely to be subject to geographical constraints than short-range wireless communication using the wireless LAN communication section because the area of wireless communication that one base station can cover is larger than the area of wireless communication that one wireless access point 14 can cover (par [0043]; FIG. 1)), the communication method comprising: when a predetermined upload deferment condition is met with respect to upload data for which a predetermined server having a server processor is specified as an upload destination, transmitting the upload data more preferentially by using the short-range communication - 63 - section or the vehicle-to-vehicle communication section than by using the wide-area communication section (Seino teaches that if it is determined that the attribute is not “high level” and not “middle level”, then the communication method selection section selects “short-range wireless communication” as the communication method for the transmission target data (par [0053]; FIG. 5)), and when the upload deferment condition is not met, transmitting the upload data more preferentially by using the wide-area communication section than by using the short-range communication section and the vehicle-to- vehicle communication section (Seino teaches that the communication method selection section determines whether or not the real-time communication requirement of the transmission target data acquired is “high-level”, and if it is determined that the attribute is high level, the communication method selection section selects “long-range wireless communication” as the communication method for the transmission target data (par [0049][0050]; FIG. 5)).  
	Although teaching that the short-range wireless communication is formed between the vehicle and the server via a wireless access point (FIG. 1), and that the short-range wireless communication includes DSRC, Bluetooth, and the like (par [0034]) as noted above, Seino does not explicitly teach and a vehicle- to-vehicle communication section that performs wireless communication with a relay vehicle other than the subject vehicle.  Shshmurad et al. teaches such a limitation. 
	Shahmurad et al. is directed to updating vehicle electronics based on mobile device compatibility.  More specifically, Shahmurad et al. teaches that the wireless communication device can be configured to communicate wirelessly according to one or more short-range wireless communications such as any of the Wi-Fi, WiMAX, Wi-Fi Direct, IEEE 802.11p, other vehicle to vehicle (V2V) communication protocols, other IEEE 802.11 protocols (par [0040]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Seino so that the processor includes a vehicle-to-vehicle communication section that performs wireless communication with a relay vehicle other than the subject vehicle, as taught by Shahmurad et al.  The modification would have allowed the system to allow the device to connect to another short-range wireless communication (SRWC) device (see Shahmurad et al., par [0040]). 

Regarding Claims 11, Claims 11 are directed to a computer medium claim and it does not teach or further define over the limitations recited in claims 1 and 10.   Therefore, claim 11 is also rejected for similar reasons set forth in claims 1 and 10.

Regarding Claim 12, the combined teachings of Seino and Shahmurad et al. teach A vehicle comprising the communication device (Seino teaches that the vehicle information communication device is installed in the vehicle (par [0027]; FIGS. 1, 2)) according to claim 1.
	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Seino (U.S. Patent Application Publication No. 2016/0029243), Shahmurad et al. (U.S. Patent Application Publication No.2020/0128375), and further in view of Mosko et al. (U.S. Patent Application Publication No. 2016/0019110).

Regarding Claim 4, the combined teachings of Seino and Shahmurad et al. teach The communication device according to claim 1, however, the references do not explicitly teach wherein- 60 - the number of remaining vehicles allowed to relay is added to the upload data, the number of remaining vehicles allowed to relay indicating the number of the remaining relay vehicles through which the upload data is allowed to pass before arriving at the predetermined server, the communication control section decrements the number of remaining vehicles allowed to relay added to the upload data when the upload data is transmitted by using the vehicle-to-vehicle communication section, and the upload deferment condition is that the number of remaining vehicles allowed to relay is equal to or larger than a predetermined number.  Mosko et al. teaches such limitations. 
Mosko et al. is directed to interest return control message.  More specifically, Mosko et al. teach wherein- 60 - the number of remaining vehicles allowed to relay is added to the upload data (Mosko et al. teaches that the CCN interest message includes a fixed header that includes a hop limit field that indicates the remaining number of hops (par [0049]; FIG. 6A)), the number of remaining vehicles allowed to relay indicating the number of the remaining relay vehicles through which the upload data is allowed to pass before arriving at the predetermined server (Mosko et al. teaches that the hop limit field indicates the remaining number of hops and can be decremented at each hop until it reaches zero (par [0049])), the communication control section decrements the number of remaining vehicles allowed to relay added to the upload data when the upload data is transmitted by using the vehicle-to-vehicle communication section (Mosko et al. teaches that the hop limit field indicates the remaining number of hops and can be decremented at each hop until it reaches zero (par [0049]), indicating that when the packet is transmitted to another vehicle, hop limit is decremented), and the upload deferment condition is that the number of remaining vehicles allowed to relay is equal to or larger than a predetermined number (Mosko et al. teaches that the hop limit field indicates the remaining number of hops and can be decremented at each hop until it reaches zero (par [0049]), indicating that hop limit and current hop number dictates whether the packet can be transmitted via vehicle-to-vehicle communication).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Seino and Shahmurad et al. so that the number of remaining vehicles allowed to relay is added to the upload data, as taught by Mosko et al.  The modification would have allowed the system to determine forwarding path (see Mosko et al., par [0040][0049]). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Seino (U.S. Patent Application Publication No. 2016/0029243), Shahmurad et al. (U.S. Patent Application Publication No.2020/0128375), and further in view of Barros (U.S. Patent Application Publication No. 2019/0320055).

Regarding Claim 6, the combined teachings of Seino and Shahmurad et al. teach The communication device according to claim 1, however, the references do not explicitly teach wherein the processor of the communication device further includes a communication quality acquisition section that- 61 - acquires a communication quality of the short-range communication section, the upload deferment condition is that the communication quality acquired by the communication quality acquisition section is equal to or higher than a predetermined quality, and the communication control section transmits the upload data by using the short-range communication section when the communication quality acquired by the communication quality acquisition section is equal to or higher than the predetermined quality.  Barros teaches such limitations. 
	Barros is directed to switching to a single radio chain for voice communications.  More specifically, Barros teaches wherein the processor of the communication device further includes a communication quality acquisition section that- 61 - acquires a communication quality of the short-range communication section (Barros teaches a computing device switching between different wireless communication modes (par [0032]); determining whether to use the WWAN radio chain or the single one of the multiple WLAN radio chains includes comparing a signal quality of communications with a WWAN base station and a signal quality of communications with a WKAN access point (par [0082])), the upload deferment condition is that the communication quality acquired by the communication quality acquisition section is equal to or higher than a predetermined quality (Barros teaches that the computing device switches to using a single one of the multiple WLAN radio chains is based on signal quality of communication and latency of communications with networks (par [0052]); the computing device determines whether a quality of WLAN communications drops below a threshold quality level (par [0070]); the computing device continues to use the single one of the multiple WLAN radio chains, as a result of having determined that the quality of WLAN communications is above the threshold quality level (par [0072]; FIG. 3)), and the communication control section transmits the upload data by using the short-range communication section when the communication quality acquired by the communication quality acquisition section is equal to or higher than the predetermined quality (Barros teaches the computing device determines whether a quality of WLAN communications drops below a threshold quality level (par [0070]); the computing device continues to use the single one of the multiple WLAN radio chains, as a result of having determined that the quality of WLAN communications is above the threshold quality level (par [0072]; FIG. 3)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Seino and Shahmurad et al. so that the communication control section transmits the upload data by using the short-range communication section when the communication quality acquired by the communication quality acquisition section is equal to or higher than the predetermined quality, as taught by Barros.  The modification would have allowed the system to reduce WWAN usage to enable increase data throughput for other users of the WWAN network (see Barros, par [0016]). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Seino (U.S. Patent Application Publication No. 2016/0029243), Shahmurad et al. (U.S. Patent Application Publication No.2020/0128375), and further in view of Ozawa (EP 2903224A1).

Regarding Claim 8, the combined teachings of Seino and Shahmurad et al. teach The communication device according to claim 1, however, the references do not explicitly teach wherein when there are a plurality of pieces of the upload data to be transmitted by using the wide-area communication section, the communication control section transmits the plurality of pieces of the upload data in ascending order of data volume.  Ozawa teaches such limitations.
	Ozawa is directed to method for transmitting audio information and packet communication system.  More specifically, Ozawa teaches wherein when there are a plurality of pieces of the upload data to be transmitted by using the wide-area communication section (Ozawa teaches that a first node includes packet generation means for encoding audio information to be transmitted to generate a plurality of packets, each having data amounts (par [0074]); the packet transmission means for transmitting the plurality of packets to the second node via a packet communication network (par [0074])), the communication control section transmits the plurality of pieces of the upload data in ascending order of data volume (Ozawa teaches that the packet transmission means transmits the plurality of packets in ascending order of the data amounts (par [0075])).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Seino and Shahmurad et al. so that the plurality of pieces of the upload data is transmitted in ascending order of data volume, as taught by Ozawa.  The modification would have allowed the system to transmit packets without causing a delay and as high-quality data in response to a temporal variation of traffic of the packet communication network (see Ozawa, par [0008]). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Seino (U.S. Patent Application Publication No. 2016/0029243), Shahmurad et al. (U.S. Patent Application Publication No.2020/0128375), and further in view of Iwata (U.S. Patent Application Publication No. 2020/0229065).

Regarding Claim 9, the combined teachings of Seino and Shahmurad et al. teach The communication device according to claim 1, however, the references do not explicitly teach wherein the processor of the communication device further includes an area acquisition section that acquires a position of the second communication area, the communication control section transmits the upload data, by using the vehicle-to-vehicle communication section, to the relay vehicle traveling toward the position of the second communication area acquired by the area acquisition section.  Iwata teaches such limitations. 
	Iwata is directed to data transfer path calculation device and data transfer terminal.  More specifically, Iwata teaches wherein the processor of the communication device further includes an area acquisition section that acquires a position of the second communication area (Iwata teaches that the communication environment information includes communication area information that indicates, for each of the plurality of wireless base station, a range (i.e., communication area) of positions at which communication with the corresponding one of the plurality of wireless base stations is possible (par [0033])), the communication control section transmits the upload data, by using the vehicle-to-vehicle communication section, to the relay vehicle traveling toward the position of the second communication area acquired by the area acquisition section (Iwata teaches that the processing section searches for a vehicle that is located at a position at which the vehicle can communicate with one of the plurality of wireless base stations (par [0051])).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Seino and Shahmurad et al. so that the communication control section transmits the upload data to the relay vehicle traveling toward the position of the second communication area acquired by the area acquisition section, as taught by Iwata.  The modification would have allowed the system to improve the probability that the data from the vehicle is transmitted to the server though one or more relay vehicles (see Iwata, par [0020]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414